 Case 1:19-cv-00293-PAB-STV Document 103 Filed 11/25/20 USDC Colorado Page 1 of 11




 1

 2                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
 3
     Civil Action No: 19-CV-0293-PAB-STV
 4

 5   Gilbert T. Tso, a natural person and an American,   )   Article III, Court of Records
                                                         )   Common Law
              Plaintiff,                                 )
 6
                                                         )   Verified Complaint for:
     v.                                                  )
 7                                                       )   ===============================
     Rebecca Murray (a.k.a. Tso), et al.,                )   Civil RICO; Violations of Civil Rights, States &
 8                                                       )   Federal Statutes; Injunctive Relief (Sought)
                                                         )
 9            Defendants.                                )   Demand for Trial by Jury where permitted.
                                                         )
10
                                             Plaintiff’s REPLY
11                           To Defendants’ Responses, ECF # 100 and ECF #101,
                                 Concerning Plaintiff’s MOTION, ECF #99
12

13        Plaintiff comes now in response to Defendants’ RESPONSE, ECF #100, and to ECF #101
     entered in joinder. In support, Plaintiff provides and asserts the following:
14

15                         MEMORANDUM OF LAW AND CIVIL PROCEDURES

16        1. Federal Rules of Evidence, Fed.R.Evid., 402 – General Admissibility of Relevant

17   Evidence, states:
             Relevant evidence is admissible unless any of the following provides otherwise:
18
                 •    the United States Constitution;
19               •    a federal statute;
                 •    these rules; or
20
                 •    other rules prescribed by the Supreme Court.
21           Irrelevant evidence is not admissible.

22        2. Federal Rules of Evidence, Fed.R.Evid., 803 – Exceptions to the Rule Against Hearsay,

23   states in relevant parts:

24                                                Page 1 of 10
 Case 1:19-cv-00293-PAB-STV Document 103 Filed 11/25/20 USDC Colorado Page 2 of 11




 1

 2         The following are not excluded by the rule against hearsay, regardless of whether the
           declarant is available as a witness:
 3
              :
 4            (8) Public Records. A record or statement of a public office if:
                   (A) it sets out:
 5
                       (i) the office’s activities;
 6                     (ii) a matter observed while under a legal duty to report, but not including,
                             in a criminal case, a matter observed by law-enforcement personnel; or
 7                     (iii) in a civil case or against the government in a criminal case, factual
                             findings from a legally authorized investigation; and
 8
                   (B) the opponent does not show that the source of information or other
 9
                       circumstances indicate a lack of trustworthiness.
10
       3. Federal Rules of Evidence, Fed.R.Evid., 807 – Residual Exception, states:
11            (a) In General. Under the following conditions, a hearsay statement is not excluded
12            by the rule against hearsay even if the statement is not admissible under a hearsay
              exception in Rule 803 or 804:
13
                   (1) the statement is supported by sufficient guarantees of trustworthiness—after
14                 considering the totality of circumstances under which it was made and evidence,
                   if any, corroborating the statement; and
15
                   (2) it is more probative on the point for which it is offered than any other evidence
16                 that the proponent can obtain through reasonable efforts.

17            (b) Notice. The statement is admissible only if the proponent gives an adverse party
              reasonable notice of the intent to offer the statement—including its substance and the
18
              declarant's name— so that the party has a fair opportunity to meet it. The notice must
19
              be provided in writing before the trial or hearing—or in any form during the trial or
20            hearing if the court, for good cause, excuses a lack of earlier notice.
21
                      ADDITIONAL FACTS AND ARGUMENTS IN REPLY
22
     New Facts and Inferred Allegations presented in ECF #99 are material to Plaintiff’s FIRST
23   CLAIM.

24                                                Page 2 of 10
 Case 1:19-cv-00293-PAB-STV Document 103 Filed 11/25/20 USDC Colorado Page 3 of 11




 1

 2      4. In ECF #52, Plaintiff presented both factual and inferential allegations that 18 U.S.C.

 3   §1962 defendants Akins, Ridings, Spiegle, SPAL PC, and KRV PC are regular actors engaged in
     schemes and practices shown in Plaintiff’s Amended Complaint to be common and widespread
 4
     throughout the Enterprise [see ECF # 52 at ¶¶ 103-141; see specifically, ¶ 141 Case A.].
 5
        5. Plaintiff alleged in ECF #52 that the RICO predicates and schemes perpetrated by
 6
     defendants Akins, SPAL PC, Spiegle, Ridings and KRV PC against Plaintiff are not unique or
 7   isolated incidents, but that other yet to be identified victims exist; and that defendants Akins,
 8   SPAL PC, Spiegle, Ridings and KRV PC represent a continuing risk to unsuspecting litigants as

 9   their schemes and predicates are common within the Enterprise.

10      6. As for the new facts and inferred allegations presented in ECF #99, one important
     benchmark of admissibility is relevance. Federal Rule of Evidence 402 states, in part, "All
11
     relevant evidence is admissible, except as otherwise provided." Plaintiff has a due process right
12
     to present all the evidence that bears on the issue to be decided, even at this Court’s discretion
13   under seal, and in camera hearing to protect the identities of the witnesses, including the
14   Complainant responsible for Colorado Dept. of Regulatory Agencies (CO DORA) case no. 2020-
     5533.
15

16      7. Plaintiff states in no uncertain terms that CO DORA case no. 2020-5533 is in the public
     record [see ATTACH 1]. In ECF #99, Plaintiff cites from documents in official public records
17
     [see ATTACH 2], and communications provided by the Complainant in CO DORA case no.
18
     2020-5533 and other victims that took place between September 26, 2020 through October 11,
19   2020.

20      8. In ECF #90, this Court ruled that “… any possible predicate acts for the RICO claim must
21   not implicate Rooker-Feldman,” citing Tal v. Hogan, 453 F.3d 1244, 1262 n.19 (10th Cir. 2006).

22   Plaintiff respectfully disagrees with the District Court’s conclusion on Rooker-Feldman and has
     appealed to the U.S. Court of Appeals for the Tenth Circuit contesting the applicability of the
23

24                                               Page 3 of 10
 Case 1:19-cv-00293-PAB-STV Document 103 Filed 11/25/20 USDC Colorado Page 4 of 11




 1

 2   Rooker-Feldman doctrine to this case. ECF #99 is not directed at the issue of Rooker-Feldman’s

 3   applicability, but is instead directed against the Rule 12(b)(6) conclusion that RICO “continuity”
     is not plausible. In arguendo, if Rooker-Feldman is the sole factor supporting a dismissal of
 4
     Plaintiff’s FIRST CLAIM, this Court erred in its judgment to dismiss with prejudice; rather, ECF
 5
     #99 is intended to reverse and vacate this Court’s Rule 12(b)(6) dismissal with prejudice of
 6   Plaintiff’s FIRST CLAIM.

 7      9. The issue to be decided for ECF #99 is whether the new facts and new inferential
 8   allegations, previously unavailable however now obtained and offered by Plaintiff post-

 9   judgment, sufficiently show plausibility to satisfy the requisite RICO element of “pattern”
     specific to “continuity”, which this Court previously ruled was not met, and therefore granted
10
     defendants’ Rule 12(b)(6) motion, see ECF #90 at footnote [11].
11
        10. The facts and inferential allegations presented in ECF #99 have probative value. In ECF
12
     #99, Plaintiff moves this Court for a hearing and review of these confidential documents with the
13   same witnesses who provided Plaintiff these new facts. Plaintiff asserts that the evidence
14   forthcoming from witness testimonies under oath at hearing of these new facts and inferential
     allegations will more than satisfy the element of pattern/continuity in Plaintiff’s FIRST CLAIM.
15
     These facts and inferential allegations are material to the issue before this Court in ECF #99.
16
     Plaintiff’s citation of CO DORA complaint, case no. 2020-5533, satisfies Fed.R.Evid.
17   803(8)(A)(i) and 803(8)(A)(ii) for admissions as evidence; and Plaintiff’s citation of the
     summary suspension of Dr. Gene D. Gross satisfies Fed.R.Evid. 803(8)(A)(iii) for admissions
18   as evidence.
19      11. On November 17, 2020 Plaintiff was informed by Complainant in CO DORA case no.

20   2020-5533 that Dr. Richard Spiegle recused and removed himself as the court-appointed
     therapist from the parties’ domestic relations and custody case. This new fact suggests that Dr.
21
     Spiegle has knowledge of CO DORA case no. 2020-5533 and knows the identity of the
22
     Complainant.
23

24                                              Page 4 of 10
 Case 1:19-cv-00293-PAB-STV Document 103 Filed 11/25/20 USDC Colorado Page 5 of 11




 1

 2       12. As a matter of public record, on or around November 24, 2020, the CO DORA website

 3   posted the agenda for the State Board of Psychologist Examiners’ upcoming December 4, 2020
     meeting. See, link to display the agenda:
 4
     https://drive.google.com/file/d/1caNqQVKfSbDcOBMbXRUrVivHrP8t6obN/view and
 5
     ATTACH. 1. Case no. 2020-5533 is scheduled for review as new business per agenda item #25.
 6
         13. Importantly, Dr. Spiegle through his attorneys in ECF #100 intentionally misrepresented
 7   to this Court his knowledge of both CO DORA case no. 2020-5533 and the identities of the
 8   Complainant(s). Dr. Spiegle intentionally obfuscated the facts by referring to Plaintiff’s new

 9   facts and inferential allegations from ECF #99 as coming from an “anonymous” source.

10       14. Plaintiff further asserts on information and belief that as Akins and SPAL PC co-signed
     Spiegle’s Response and filed ECF #100 jointly, and as Akins and SPAL PC are inextricably
11
     intertwined in Complainants’ custody litigation which included Drs. Gross, Fyfe and Spiegle, at
12
     minimum it is plausible that Akins and SPAL PC also know the identity of Plaintiff’s so-called
13   “anonymous” source. Plaintiff argues the new facts presented in ECF #99 provide sufficient
14   details for Akins and SPAL PC to deduce the identity of Plaintiff’s source from conversations
     with Spiegle and from facts presented in ECF #99 [see, ECF #99 at ¶ 7 (iii), (iv) and (vi)(g)].
15

16       15. Furthermore, while Plaintiff has not been granted permission to disclose the identities of
     the Complainants at the direction of their lawyers1, Plaintiff herein alleges, from the citation of
17

18
     1
       As explained to Plaintiff by Complainants, the circumstances underlying this unusual request
19   by Complainants’ lawyers are: (i) that Complainants presently hold U.S. Dept. of Defense
     security clearances, and (ii) that any public record identifying them in a federal lawsuit, and with
20   ongoing custody litigation in state court exposing them to potential retaliation, will jeopardize
     their ability to perform their current and future duties as federal employees / contractors involved
21   in matters of national security. As such, Plaintiff has little recourse other than to file a related
     but separate motion for in camera review of Complainants documents to further argue the
22   probative value of the new facts; and for in camera hearing of the testimonies of Complainants
     regarding these new facts under protection and seal of this Court or in a manner this Court deems
23   appropriate.
24                                               Page 5 of 10
 Case 1:19-cv-00293-PAB-STV Document 103 Filed 11/25/20 USDC Colorado Page 6 of 11




 1

 2   CO DORA case no. 2020-5533 in ECF #99, that Dr. Richard Spiegle knows the identities of the

 3   Complainant who met with Plaintiff in September 2020. Importantly, it is a fact that under state
     statute, policy, official action and practice, CO DORA must provide Dr. Spiegle with the
 4
     identities of his accusers and the documents and exhibits filed under case no. 2020-5533.
 5
     However, once a case identifier is assigned, all documents and exhibits associated with the case
 6   must remain under public seal during and through the pendency of hearing by the CO DORA

 7   review board. This again is a matter of official policy and constitute regular activities under CO
     DORA’s duty to report. Nonetheless, the fact a DORA complaint was filed against Dr. Spiegle
 8
     under case no. 2020-5533 is both admissible and exempt from the rules on hearsay when the
 9
     source is the Complainant and supported by public record. See, Fed.R.Evid. 803(8)(A)(i) and
10
     803(8)(A)(ii); see also, ATTACH 1.
11
        16. Importantly, Dr. Spiegle, Akins and SPAL PC through their attorneys have neither
12   disavowed or refuted Plaintiff’s statement of new facts in ECF #99 as untrue and false, see also,

13   Fed.R.Evid. 803(8)(B) – as such, Dr. Spiegle, Akins, SPAL PC and counsel failed to show that
     the source of information or other circumstances indicate a lack of trustworthiness.
14
     Consequently, the citation of the CO DORA case no. 2020-5533 is admissible and excepted from
15
     exclusion under the rules of hearsay. See, Fed.R.Evid. 803(8)(A)(i) and 803(8)(A)(ii).
16
        17. In ECF #99, Plaintiff moves this Court to issue an order enabling Plaintiff to serve a
17
     subpoena upon CO DORA to produce under seal the documents associated with CO DORA case
18   no. 2020-5533, those cases referenced in the September 14, 2020 Emergency Meeting Public

19   Minutes of the State Board of Psychologist Examiners, DORA [see, ATTACH 2], and to
     produce the witnesses, including defendants Spiegle and Akins, for hearing instanter to allow the
20
     witnesses to present their full testimonies before this Court under examination. See also,
21
     Fed.R.Crim.P. 49.1 outlining the authority available at this Court’s discretion to protect
22   witnesses’ identities prior to, during and after trial in lawsuits involving allegations of felony
23   crimes, such as those alleged in Plaintiff’s civil RICO lawsuit.

24                                               Page 6 of 10
 Case 1:19-cv-00293-PAB-STV Document 103 Filed 11/25/20 USDC Colorado Page 7 of 11




 1

 2   The circumstances show that the requisites of Fed.R.Evid. 807 – Residual Exceptions are also
     met; and Plaintiff’s new facts and allegations are admissible as they constitute material
 3   evidence having probative value with respect to Plaintiff’s FIRST CLAIM.

 4      18. Plaintiff asserts he has also met the requisites satisfying Fed.R.Evid. 807(a)(1) and (a)(2).
     Specifically, the new facts are material and provides probative value to Plaintiff’s FIRST
 5
     CLAIM as the facts relate to the issue of showing continuity and supports plausibility for
 6
     Defendants’ schemes and predicate acts being common and widespread within the Enterprise.
 7   These facts alleged that are derived from CO DORA case no. 2020-5533 are from a source
 8   already known to at least Spiegle [see ¶¶ 11-15 above], and plausibly also revealed to Akins and

 9   SPAL PC through their direct collaboration with Spiegle on ECF #100 and ECF #99.

10      19. Plaintiff is bound by circumstances beyond his control that inhibits him from disclosing
     the identity of the source of these facts, absent an order of this Court, footnote [1]. Nonetheless,
11
     this Court is reminded that Plaintiff’s lawsuit has yet to transition from the pleading phase of
12
     litigation, and all discovery was denied prior to entry of judgment. Under these circumstances, it
13   is arguably equitable to treat the new facts presented in ECF #99 as factual allegations to be
14   given the presumption of truth, as would be given all allegations - factual and inferential -

15   contained in the body of Plaintiff’s Complaint, ECF #52.

16      20. Plaintiff nonetheless identifies the source for his new facts as consisting of the originator
     of CO DORA case no. 2020-5533 [see, ECF #99, ¶ 7(i)], official public records, and other
17
     victims familiar with Spiegle, Gross, Fyfe, and Akins. Neither Spiegle, Akins or SPAL PC
18
     disavowed or refuted Plaintiff’s statement of the new facts in ECF #99 as untrue and false.
19   Importantly, Plaintiff moved to have this Court subpoena the documents and exhibits filed under
20   CO DORA case no. 2020-5533, and to subpoena the individuals providing the facts to testify

21   before this Court under oath.

22      21. Through conferral and ECF #99, Plaintiff provided notice to Defendants of the
     forthcoming evidence by providing the citation to the CO DORA case already known to Spiegle,
23

24                                               Page 7 of 10
 Case 1:19-cv-00293-PAB-STV Document 103 Filed 11/25/20 USDC Colorado Page 8 of 11




 1

 2   and likely to Akins, in lieu of naming the Complainant. Notice has been provided to Defendants,

 3   who are now able to meet these statements [Fed.R.Evid. 807(b)], and these facts are material,
     probative and admissible.
 4
     Colorado’s Dept. of Regulatory Agencies is not the appropriate forum for the disposition of
 5   the type of racketeering claims alleged in ECF #52, and those now arising from the facts and
     inferred allegations of racketeering presented in ECF #99.
 6
        22. The Colorado Dept. of Regulatory Agencies is an administrative review board consisting
 7
     of state officials and appointed private individuals charged with (i) regulating professional
 8
     practices and standards within the state of Colorado; (ii) hearing complaints against licensees
 9   filed by consumers; and (iii) imposing/enforcing disciplinary actions when practice standards

10   and ethics violations occur. In CO DORA’s own words, “DORA is dedicated to preserving the
     integrity of the marketplace and is committed to promoting a fair and competitive business
11
     environment in Colorado. Consumer protection is [its] mission.”
12
        23. On information and belief, CO DORA’s profession/discipline-specific review boards are
13
     not capable of investigating interdisciplinary crimes of the kind alleged in Plaintiff’s federal civil
14   RICO lawsuit. Importantly, CO DORA’s counterpart with jurisdiction over attorney discipline
15   and complaints is the Office of Attorney Regulation Counsel, an entity under the authority of the
     Colorado Supreme Court. As such, the ultimate disposition by CO DORA of case no. 2020-5533
16
     filed against Dr. Spiegle cannot be held to the same level of dispositive effect to Plaintiff’s
17
     FIRST CLAIM. Indeed, CO DORA’s disciplinary authority is derived from C.R.S. § 12-245-
18
     224, which clearly makes provisions for judgments from courts of competent jurisdiction with
19   authority to review matters under 18 U.S.C. §§ 1961-1968 [see C.R.S. § 12-245-224(1)(a)].

20      24. CO DORA does not have jurisdiction to review a civil RICO claim involving professional

21   disciplines not within its statutory purview; nor is CO DORA a court of competent jurisdiction
     where matters of concern and issues at hand involve a federal claim of civil racketeering and
22
     violations of federal statutes – this authority is not provided for under C.R.S. § 12-245-224.
23

24                                               Page 8 of 10
 Case 1:19-cv-00293-PAB-STV Document 103 Filed 11/25/20 USDC Colorado Page 9 of 11




 1

 2      25. Complainants’ grievances against Dr. Spiegle are independent and distinct from Plaintiff’s

 3   FIRST CLAIM and is reviewed under different criteria due to fundamental differences with the
     nature and character of these two separate actions. Complainants seek consumer protections
 4
     from CO DORA for malpractice and negligence, whereas Plaintiff alleges criminal intent under
 5
     the RICO ACT in perpetrated cahoots with Akins and SPAL PC that go beyond malpractice.
 6      26. Importantly, Tanya Akins and SPAL PC are not named in Complainants’ DORA filings in
 7   case no. 2020-5533 as they are not under the review board’s jurisdiction and licensing authority;

 8   despite the fact Akins, SPAL PC and Spiegle are inextricably intertwined in Complainants’
     divorce and custody litigation.
 9
        27. Consequently, regardless of the outcome of CO DORA’s hearing of case no. 2020-5533
10
     against Spiegle, Plaintiff argues preemptively that the Rooker-Feldman doctrine is wholly
11
     inapplicable to justify dismissing this evidence should the outcome of case no. 2020-5533 favor
12   Spiegle under C.R.S. § 12-245-224. Plaintiff is presenting this new evidence under an

13   independent claim apart from case no. 2020-5533. In question is the relationship of Akins and
     SPAL PC with Spiegle, Gross, Fyfe and other bad actors as alleged in ECF #99, and the
14
     probative value of this evidence in showing that the RICO schemes to defraud as presented in
15
     ECF #52 are common and widespread across the Enterprise. See, ECF #99, ¶¶ 8-9.
16
     At the direction of their legal counsel, the parties providing Plaintiff with the facts and
17   evidence presented in ECF #99 have requested anonymity and protection of their identities.

18      28. As previously summarized in footnote [1], Plaintiff respectfully informs this Honorable
     Court that he has received requests from the parties to have their identities, documents and
19
     testimonies be sealed under order of this Court. However, this should not discount the probative
20
     value of the facts and evidence, and their admissibility, as federal rules and statutes provide a
21   remedy to this apparent conundrum Plaintiff has encountered.
22      29. Federal courts have a long history of exercising its discretion to protect the identities of

23   witnesses at risk for their testimonies.

24                                               Page 9 of 10
Case 1:19-cv-00293-PAB-STV Document 103 Filed 11/25/20 USDC Colorado Page 10 of 11




 1

 2      30. On information and belief, because Plaintiff’s federal lawsuit is a civil cause of action for

 3   criminal racketeering cognizable under 18 U.S.C. § 1962 et seq., Plaintiff is litigating in the
     capacity of a private attorney general [see, 18 U.S.C. §1964(c), 18 U.S.C. §1968 – Civil
 4
     Investigative Demand; see also, Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479 (1985)].
 5
     Consequently, Plaintiff will motion for subpoenas to produce records and witnesses under seal
 6   for the protection of witnesses; and for review by in camera inspection to protect witnesses’

 7   identities as advised by witnesses’ lawyers, see footnote [1], and any Fed.R.Evid. 501 privileges.

 8                                             SUMMARY

 9      31. The new facts presented in ECF #99 are material, admissible and provide substantive

10   probative value in relations to Plaintiff’s motion for relief pursuant to Fed.R.Cv.P. 62.1 and
     Fed.R.Cv.P. 60(b)(2) and 60(b)(6). By the automatic execution of statutory and policy
11
     mandates, CO DORA has already provided Spiegle with the identity of Complainant and all
12
     confidential documents, including exhibits, in case no. 2020-5533. Importantly, Spiegle and
13   Defendants failed to show “that the source of information or other circumstances indicate a lack

14   of trustworthiness” for which this Court cannot remedy through its discretionary authority to
     subpoena witnesses and documents under seal; for an in camera inspection; and including an
15
     examination of defendants Akins and Spiegle on the witness stand under oath concerning
16
     Plaintiff’s the factual allegations in ECF #99. Fed.R.Evid. 803(8)(A) and (B), and Fed.R.Evid.
17   807 are satisfied in ECF #99 by Plaintiff having identified the source of his evidence as the
18   Complainant in CO DORA case no. 2020-5533, and reliance on available public records.

19                                                         Respectfully submitted,

20                                                         s/ Gilbert T. Tso
                                                           Gilbert T. Tso
21                                                         3700 Quebec Street, #100-228
                                                           Denver, CO 80207
22                                                         Telephone: 312-339-1968
                                                           Email: gilbert.tso@gmail.com
23                                                         Pro Se Plaintiff, Party of Record
24                                              Page 10 of 10
Case 1:19-cv-00293-PAB-STV Document 103 Filed 11/25/20 USDC Colorado Page 11 of 11




                                   CERTIFICATE OF SERVICE

      This is to certify that I have duly served the within Plaintiff’s Reply to Defendants’
   Responses, ECF#100 and ECF #101, Concerning Plaintiff’s MOTION, ECF #99 upon all parties
   herein by depositing copies of same via CM/ECF, this 25th day of November 2020, addressed as
   follows:

   By CM/ECF:
   Allison R. Ailer, Ass’t. Att’y General               Richard M. Murray, Esq.
   State of Colorado                                    Polsinelli P.C. - Denver
   Ralph L. Carr Colorado Judicial Center               1401 Lawrence Street, Ste. 2300
   1300 Broadway, 10th Floor                            Denver, CO 80202
   Denver, CO 80203                                     E-Mail: rmurray@polsinelli.com
   E-Mail: allison.ailer@coag.gov                                 rwarren@polsinelli.com
   *Counsel of Record                                   *Counsel of Record

   Robert A. Wolf, Esq.                                 Eric M. Ziporin
   Sherri L. Catalano                                   Jonathan N. Eddy
   City and County of Denver                            Senter Goldfarb & Rice, LLC
   1200 Federal Blvd., 4th Floor                        3900 East Mexico Avenue
   Denver, CO 80204                                     Suite 700
   E-Mail: robert.wolf@denvergov.org                    Denver, CO 80210
   *Counsels of Record                                  E-Mail: eziporin@sgrllc.com
                                                                 jeddy@sgrllc.com
   Tory D. Riter, Esq.                                  *Counsels of Record
   Kelly L. Kafer, Esq.
   Baldwin Morgan & Rider, P.C.                         Kevin S. Taylor, Esq.
   1512 Larimer Street, Ste. 450                        Taylor Anderson LLP
   Denver, CO 80202                                     1670 Broadway, Suite 900
   E-Mail: triter@morganrider.com                       Denver, CO 80202
            kkafer@morganrider.com                      E-Mail: ktaylor@talawfirm.com
   *Counsels of Record                                  *Counsel of Record



                                                        s/ Gilbert T. Tso____________
                                                        Gilbert T. Tso
                                                        3700 Quebec Street, #100-228
                                                        Denver, CO 80207
                                                        Telephone: 312-339-1968
                                                        Email: gilbert.tso@gmail.com
                                                        Pro Se Plaintiff, Party of Record
